DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-13 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/28/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/07/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-13 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes an imaging method (and apparatus) for tomographically imaging an imaging object in a medium carried in a container having an optically transparent wall part; the imaging a second adjustment amount is defined as a focus position adjustment amount of the objective optical system at which an intensity of reflected light from a second principal surface on a side of the imaging object out of the principal surfaces of the wall part is maximized when the reference mirror is positioned at a position where the reference optical path length is equal to the object optical path length to the first principal surface with the focus position adjustment amount of the objective optical system set at the first adjustment amount; and a first distance is defined as a distance between the first principal surface and the second principal surface in an optical axis direction of the objective optical system in the reflected light intensity distribution obtained from the interference signal, a position where a distance to the first principal surface in the optical axis direction in the reflected light intensity distribution obtained from the interference signal obtained with the focus position adjustment amount of the objective optical system set at a third adjustment amount, the second adjustment amount being between the first adjustment amount and the third adjustment amount, is a second distance expressed by a sum of a value obtained by multiplying a difference between the third adjustment amount and the second adjustment amount by a square of a refractive index of the medium and the first distance is set as a focus position of the objective optical system in the tomographic image corresponding to the reflected light intensity distribution.
Minemura et al. (Hereafter, “Minemura”) discloses an optical measurement apparatus and an optical measurement method for performing optical tomographic observation [See Minemura, 0003]. By utilizing the fact that the observation object has a three-dimensional shape and the boundary surface can be regarded as a plane surface, phase or intensity distribution is applied into a luminous flux of reference light, thereby selectively attenuating the influence of the reflected light from the boundary surface so as to obtain a high-quality OCT image [See Minemura, Abstract]. However, Minemura fails to explicitly disclose the allowable subject matter.
Horii et al. (Hereafter, “Horii”) [US 2005/0168751 A1] discloses an optical imaging apparatus has an optical scanning probe configured to irradiate low-coherence light onto a subject and to perform photo-reception of light scattered at the subject, and an observation device adapted to construct a cross-section image of the subject based on information from the light received through the optical scanning probe [See Horii, Abstract]. The optical scanning 
Osawa et al. (Hereafter, “Osawa”) [US 2015/0260503 A1] discloses an optical measurement apparatus has a light source that emits a laser beam that is branched into signal light and reference light [See Osawa, Abstract]. An objective lens condenses the signal light on a measurement target to cause the measurement target to be irradiated; and a condensing position of the signal light is scanned in an optical axis direction [See Osawa, Abstract]. An interference optical system combines the signal light reflected or scattered from the measurement target with the reference light, and generates a plurality of interfering light beams having phase relationships different from one another that are detected by photodetectors [See Osawa, Abstract]. The detection signals are output as electrical signals; and a signal processing unit performs a predetermined arithmetic operation on the plurality of detection signals [See Osawa, Abstract]. The signal processing unit subtracts reflection light components from a predetermined portion of the measurement target from the plurality of detection signals or signals generated using the detection signals [See Osawa, Abstract]. However, Osawa fails to explicitly disclose the allowable subject matter.
Sekiguchi et al. (Hereafter, “Sekiguchi”) [US 2013/0146768 A1] discloses an electromagnetic wave generating device that generates an electromagnetic wave, such as a terahertz wave, including an electromagnetic wave component in a frequency region ranging from the millimeter waveband to the terahertz waveband (30 GHz to 30 THz), an electromagnetic wave detecting device that detects an electromagnetic wave, such as a terahertz wave, and a time-domain spectroscopy apparatus including the same [See Sekiguchi, 
	Sugita [US 8,274,660 B2] discloses an optical tomographic imaging apparatus that is capable of shortening a period of time of focusing at multiple focus positions when images split in a depth direction are obtained by zone focusing [See Sugita, Abstract]. The optical tomographic imaging apparatus includes: a focus position setting device for splitting a zone within a predetermined imaging depth range into multiple focus zones so as to set multiple focus positions; a reference position setting device for setting at least two reference positions in an imaging depth direction within the predetermined imaging depth range; and a focus controlling device for performing focusing at the multiple focus positions sequentially based on focus position information generated by the focus position setting device and a focus condition of an in-focus state for the at least two reference positions set in advance by the reference position setting device [See Sugita, Abstract]. However, Sugita fails to explicitly disclose the allowable subject matter.
Thus, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482